                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                  Case No. 19 CR 561
                        v.
                                                  Magistrate Judge Susan E. Cox
 LORENZO GUTIERREZ;
 ERINEO GALLEGOS; and                             UNDER SEAL
 QUINTIN MARTINEZ-DOMINGUEZ

                                         ORDER

      Upon the motion of the United States for a protective order pursuant to Fed.

R. Crim. P. 16(d)(1),   it is hereby ordered   as follows:

       1.    All Title III applications, affidavits, and orders (collectively the "Title III

Materials") produced by the government in connection with this case, and all other

investigative materials and reports disclosed by the government in loriglnal or

redacted form, may be utilized by the charged defendants and their counsel solely in

connection with the defense of this case and for no other purpose and in connection

with no other proceeding. The materials and their contents, and any notes, records

or copies of any kind that defense counsel or the defendants may make relating to the

contents of materials provided by the government shall not be disclosed either

directly or indirectly, verbally or in writing, to any person or entity other than the

defendants, their counsel, such other persons as are reasonably employed by them as

may be necessary to prepare a defense, or such other persons as to whom the Court

may authotrze disclosure. These restrictions do not apply to documents or materials

that are public record, including, but not limited to, transcripts of proceedings;
documents, recordings and other materials that have been received        in evidence at
public hearings or proceedings; or documents or materials that are otherwise in the

public domain.

      2.     Intentional violation of this Order is punishable as a contempt, and may

result in the imposition of civil and criminal sanctions. However, nothing contained

in this protective order shall preclude any party from applying to the Court for further

relief or for modification of any provision hereof.

                                                ENTER:



                                                SUSAN E. COX
                                                United States Magistrate Court Judge



n#l
